DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Change of Examiner
The applicant is informed that a new examiner has been assigned to their application. Unless specific errors are pointed out, the previous examiner’s work is presumed to be correct.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “402” in paragraph [0077] (paragraphs numbers as in Applicant’s pre-grant publication US 2021/0030481) has been used to designate both the “virtual reference frame” and the “model”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 9, 14-15, 17, 21, 25, and 50-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the scanning device is adapted to be placed in a registration position to register placement of the scanning device to an anatomical reference frame, and the scanning device is adapted to be placed in a scanning position, separate from the registration position, in which the scanner scans the anatomical region,” which is a methodological statement and therefore prima facie indefinite and presents no examinable meaning in the context of an apparatus claim (i.e. the limitation renders the scope of the apparatus claim indefinite as it is unclear as to how the limitations are intended to further structurally limit the claimed apparatus). Specifically this cannot be interpreted as a further functional limitation as the only limitation this could conceivably enforce on the structure of the scanning device is that it is movable. However, this is already addressed in the claim in lines 4-5. From there all other statements of the citation address specifically the intended method of use involving specific positioning and thus bear no patentable weight and are presumed inherent for examination purposes. Further regarding claim 1, the claim recites “wherein the at least one movement sensor is adapted to monitor movement of the scanning device from the registration position to the scanning position or from the scanning position to the registration position to obtain the movement data, and” which is a methodological statement and therefore prima facie indefinite and presents no examinable meaning in the context of an apparatus claim. Specifically this cannot be interpreted as a further functional limitation as the only limitation this could conceivably enforce on the structure of the movement sensor is that it takes data even while moving. However, this is already addressed in the claim in lines 4-5. From there all other statements of the citation address specifically the intended method of use involving specific positioning and thus bear no patentable weight and are presumed inherent for examination purposes. Lastly and for compact prosecution purposes the examiner notes that while the processing step is definite and has been examined below, the examiner cannot read into this step methodological limitations such as those addressing the intended positioning steps. As such if the applicant is of the opinion that the processor should, e.g. determine when it is in the registration position, then they should positively recite as much – though the examiner notes that this was previously taught in regards to claim 21.
Regarding claim 51, the claim iterates “wherein surfaces of the first mount are adapted to be aligned with anatomical axes on which the anatomical reference frame is based, wherein fixing of the scanning device to the first mount aligns the scanning device to the anatomical axis”, none of which contains any clear or examinable limitation. As a first issue “adapted to be aligned with anatomical axes” could be read on by any surface in any orientation whatsoever, even if one  read into the claims (arguendo, as this would be inappropriate, but can firmly establish the point) the idea that this was a specific anatomical axis such as the long axis of the human body and further read into the claims (again arguendo) that the mounting was specifically to the hip-joint or leg which are the examples given in the applicant’s specification. This is for the simple reason that the human body is movable (this is best exemplified by Bhandari’s Fig. 8 which is part of a method of determining the hip-joint center) and which shows the hip joint and leg being arranged in myriad ways. Likewise the shear fact that there is no claimed mounting position nor any claimed (or even disclosed) anatomical axes means that one could mount any surface in any arbitrary location aligned with any arbitrary line/axis would read on the claims so as to present a scope that is beyond merely broad and is instead clearly indefinite. As a second issue we must turn to the fact that “adapted to be aligned with anatomical axes” does not in any way clarify the orientation of the surfaces or position of the mount even when the patient is placed and held in a single position such that it does not present any intelligible limitation on the structures of the invention. Likewise and addressing this same issue from another perspective it is entirely unclear what the anatomical axes are. They are not recited in the claim nor disclosed in the specification nor depiction in the figures. If the applicant is of the opinion that certain axes are well known (e.g. the craniocaudal axis or long axis of the body) then they are appraised that these not only cannot be read into the claims from the knowledge in the art, but also that these necessarily must be claimed in some detail as many people define them differently and the “anatomical axes” as a whole covers far more (e.g. axes of individual limbs or even of individual portions of the body/protrusions of bones, axes defined by intended operations, axes defined by lesions or incisions, intermediates thereof, etc.) and has many and varied specialty applications that would render the idea of any selection of “anatomical axes” as a whole unintelligible without further clarifying limitations. As a third issue, “anatomical axes on which the anatomical reference frame is based” calls into question what if any structure this limitation addresses and how, if at all, this structure would be modified. For compact prosecution purposes the examiner remarks that if the applicant is of the opinion that there is a processing step of determining the anatomical frame of refence from certain anatomical axes then they are welcome and invited to claim as much, assuming they have written description for as much; however, barring such an amendment, it is unclear how any structure could possibly be affected from any perspective such that the current claim drafting is prima facie indefinite. Lastly the statement “wherein fixing of the scanning device to the first mount aligns the scanning device to the anatomical axis” addresses the methodology of use and intended result of the method and therefore is prima facie indefinite and presents no examinable meaning in the context of an apparatus claim.
Regarding claim 56, the claim iterates “wherein the virtual scene is presented on a display” which is a methodological statement and therefore prima facie indefinite and renders the scope of the apparatus claim indefinite as it is unclear how the limitation is intended to further structurally limit the apparatus claim. For compact prosecution purposes the examiner will presume both that 1) the invention further comprises a display, and 2) that the processor/display is configured to cause the scene to be displayed.
Claims 3-4, 6, 9, 14-15, 17, 21, 25, and 50-56 are each similarly affected by the foregoing issues, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 15, 25, and 52-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauldin, Jr. et al. (US 2014/0046186).
Regarding claim 1, Mauldin teaches a scanning apparatus comprising: a scanning device, the scanning device comprising: a scanner to scan an anatomical region to obtain scan data (“the apparatus 100 can be configured to obtain ultrasonic echo information corresponding to one or more planes perpendicular to the surface of an array of ultrasound transducers (e.g., to provide “B-mode” imaging information)” [0046], whereby an ultrasound transducers for transmitting and receiving B-mode information encompass the broadest reasonable interpretation of a scanner; Further, the “one or more ultrasound transducers, such as the first ultrasound transducer 112, can generate ultrasonic energy 118A to be directed into a subject (e.g., insonifying a region of interest within the subject)” [0043] ); and
at least one movement sensor to monitor movement of the scanning device to obtain movement data (“FIG. 1 illustrates generally an example of an apparatus 100, such as a hand-held apparatus, that can include an ultrasound transducer 112 and a position tracking circuit 106” [0043], wherein “the position tracking circuit can be coupled to one or more sensors, such as an accelerometer configured to sense acceleration in one or more axes” and “can use one or more other techniques to determine a relative motion or absolute position of the apparatus 100” [0051]); and
a processor to determine a model of the anatomical region from the scan data and determine placement of the anatomical region from the movement data (“the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120), such as using imaging information obtained using the first ultrasonic transducer 112 (or an array)” [0049]), whereby the composite images/set of two-dimensional or three-dimensional representation correspond to the model; Further, “information can be obtained or sampled, the information indicative of ultrasonic energy reflected from the target 120 as the apparatus 100 is swept or moved across a range of locations. A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106, and information about reflected ultrasonic energy obtained by the ultrasonic transducer 112” [0050])
wherein the scanning device is adapted to be placed in a registration position to register placement of the scanning device to an anatomical reference frame, and the scanning device is adapted to be placed in a scanning position, separate from the registration position, in which the scanner scans the anatomical region (regarding the foregoing, as best understood this is inherent, see the associated 112(b) rejection above. Likewise and to further compact prosecution since the only discernable limitation on the scanning device is that it is movable relative to the patient, see either the foregoing portions of the rejection or simply see Mauldin’s Figs.2/claim 3 which renders clear that Mauldin is fully capable of as much), and
wherein the at least one movement sensor is adapted to monitor movement of the scanning device from the registration position to the scanning position or from the scanning position to the registration position to obtain the movement data (regarding the foregoing, as best understood this is inherent, see the associated 112(b) rejection above. Likewise and to further compact prosecution since the only discernable limitation on the movement sensor is that it senses movement see either the foregoing portions of the rejection of simply see Mauldin’s [0066]-[0068]), and
the processor is configured to, based on the movement data, determine placement of the scanning device relative to the anatomical reference frame (see any or all of Mauldin’s [0073], [0080] or Figs. 3, 5, 8, 11, or 16 from which this is readily apparent. Likewise, while the examiner can freely reference any of the sections that determine movement relative to the anatomical POI given the breadth of the claims, it may compact prosecution to note the contents of [0066]-0068] which discuss that of the options for determining movement do not need to involve the US sensor and can alternatively be accomplished by other means e.g. the accelerometer. Then see Fig. 16 and note that e.g. step 1614 shows using the non-US movement data as an alternative to the US motion determination of steps 1612, 1616, and 1618. Where in any instance each of the foregoing citations and illustrations render inescapably clear that the processor determines the relative position/placement of the device from the anatomic target location (also called anatomical feature of interest, or target location, or candidate target) using movement data. Lastly, while in the foregoing the examiner has addressed the anatomical reference frame from the perspective of a point/location in accordance with the new claim language (e.g. registration position) the examiner also notes that the previous examiner’s statements about the axis thereof and citation to [0043] and [0049]-[0051] also show this from a second perspective).


    PNG
    media_image1.png
    580
    489
    media_image1.png
    Greyscale

Fig. 1 of Mauldin.
With regard to claim 3, Mauldin further teaches the scanning apparatus of claim 1, wherein the anatomical region comprises one or more of bone, skin, tissue, muscle, tendon, nail, organ, tooth, ligament, cartilage or surgical items (“FIG. 3 illustrates generally an illustrative example of an ultrasound imaging technique 300 such as can include apparatus and techniques that can involve independently operating, large, approximately circular ultrasound elements, such as including tracking one or more of the position or motion of a portion of the apparatus, and coupled to a processing circuit configured to one or more of compile echo data, compile position data, or provide image information for display of bone surfaces” [0057]).

Regarding claim 6, Mauldin further teaches the scanning apparatus of claim 1, wherein the scanning device comprises a housing and wherein the scanner and the at least one movement sensor are each at least partially located in the housing as depicted by FIGS. 1, 2A and 2B: “FIG. 1 illustrates generally an example of an apparatus 100, such as a hand-held apparatus, that can include an ultrasound transducer 112 and a position tracking circuit 106” ([0043]), which may reflect the hand-held apparatus depicted in FIGS. 2A and 2B. The “hand-held apparatus” encompasses a housing, under its broadest reasonable interpretation. 
With regard to claim 9, Mauldin further teaches the scanning apparatus of claim 1, wherein the determined placement of the anatomical region comprises one or more of a position and orientation of the anatomical region as previously conveyed in paragraph [0049]: “the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120).” 
With regard to claim 15, Mauldin teaches the scanning apparatus of claim 12, wherein the anatomical region comprises a surface of a bone (“FIG. 3 illustrates generally an illustrative example of an ultrasound imaging technique 300 such as can…provide image information for display of bone surfaces” [0057]”).
Regarding claim 25, Mauldin further teaches the scanning apparatus of claim 1, wherein the processor is configured to place the model of the anatomical region in a virtual scene the model being oriented in the scene based on the determined placement: “A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106, and information about reflected ultrasonic energy obtained by the ultrasonic transducer 112. The processor circuit 102 can present the constructed image to the user via the display 114” ([0049]). An image on a display necessarily encompasses a virtual scene under its broadest reasonable interpretation.
Regarding claim 52, Mauldin further teaches the scanning apparatus of claim 6, wherein the processor is located at least partially within the housing (see Mauldin’s [0194]).
Regarding claim 53, Mauldin further teaches the scanning apparatus of claim 1, wherein the all or part of the processor is located externally to the scanning device and communicates with the scanning device via a wired or wireless link (see Mauldin’s [0048] which iterates that the invention can be connected to an external workstation configured to present or manipulate (i.e. process) the data so as to have external processing. Likewise while “wired or wireless” covers all options and is therefore implicitly taught by the foregoing, the examiner notes that Fig. 2A and [0053] depict and describe a port for wired communication).
Regarding claim 54, Mauldin further teaches the scanning apparatus of claim 1, wherein the at least one movement sensor comprises at least one of a gyroscope, a magnetometer, and an accelerometer (in addition to being taught in the parent claim, see any of Mauldin’s [0040], [0051], [0066], [0202], etc.).
Regarding claim 55, Mauldin further teaches the scanning apparatus of claim 1, wherein the scanner is an ultrasound scanner or a laser scanner (this is fundamental as so can be seen from Mauldin’s very Abstract or Fig. 1 part 112; however, for further reference to containing both ultrasound and optical scanners see [0173]).
Regarding claim 56, Mauldin further teaches the scanning apparatus of claim 25, wherein the virtual scene is presented on a display (the rejection of claim 25 already covered displaying the model; however, see also any of Mauldin’s Figs. 3, 5, 8, 11, or 16 which depict the processing method and note that each of them comprise a display step, e.g. 312 and see Figs. 1-2 noting part 114 which is said display).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin as applied to parent claim 1, and further in view of Bhandari (US 9,706,948) 
Regarding claims 4, Mauldin teaches the scanning apparatus of claim 1, but does not disclose a mount to fix the scanning device relative to the anatomical region. Bhandari is relied on instead as it teaches “an inertial sensor based surgical navigation system for knee replacement surgery” (Abstract), which shares a technical field with the instant application of surgical navigation systems. Specifically, Bhandari teaches “[i]n FIG. 1, tibiofemoral inertial sensors 20 are shown pinned directly to the femur and tibia. The tibiofemoral inertial sensors 20 can be fixed either inside or outside of the incision used for surgery. The tibiofemoral inertial sensors are used to track the position and orientation of the two bones.” (Col. 7, lines 26-31). FIG. 2A illustrates “the housings for the inertial sensors and how they interact with the other surgical equipment. The inertial sensors fall into three different categories with unique housings for each distinct category. Tibiofemoral inertial sensors 20, shown in FIG. 2A, “can be seen with two alternate housings for different embodiments of the invention. In one configuration, cortical pins 21 are used to secure the tibiofemoral inertial sensor 20 to the bone by means of a cortical pin flange 22. In a second configuration, the tibiofemoral inertial sensor 20 is secured with a single bone screw 23 used in concert with a bone grip fixation tool 24” (Col. 8, lines 25-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin by directly pinning the apparatus 100 containing the analogous position tracking sensor directly to the tissue of interest via the mounting elements of Bhandari in order to achieve reproducible positioning of the apparatus relative to a hand-held set-up.
Regarding claim 50 as best understood, Mauldin further teaches that the scanning device can be placed in a registration position (this is inherent as best understood. Additionally and for compact prosecution purposes the examiner also notes that Mauldin’s [0051] iterates that the position tracking circuit 106 can use a priori information about the scanning device’s position. Lastly the examiner also notes that while there is no step of processing involved in the registration, that how such as step would be rejected if later claim can be found in the rejection of claim 21 below); however, Mauldin does not disclose a mount to fix the scanning device relative to the anatomical region. Bhandari is relied on instead as it teaches “an inertial sensor based surgical navigation system for knee replacement surgery” (Abstract), which shares a technical field with the instant application of surgical navigation systems. Specifically, Bhandari teaches “[i]n FIG. 1, tibiofemoral inertial sensors 20 are shown pinned directly to the femur and tibia. The tibiofemoral inertial sensors 20 can be fixed either inside or outside of the incision used for surgery. The tibiofemoral inertial sensors are used to track the position and orientation of the two bones.” (Col. 7, lines 26-31). FIG. 2A illustrates “the housings for the inertial sensors and how they interact with the other surgical equipment. The inertial sensors fall into three different categories with unique housings for each distinct category. Tibiofemoral inertial sensors 20, shown in FIG. 2A, “can be seen with two alternate housings for different embodiments of the invention. In one configuration, cortical pins 21 are used to secure the tibiofemoral inertial sensor 20 to the bone by means of a cortical pin flange 22. In a second configuration, the tibiofemoral inertial sensor 20 is secured with a single bone screw 23 used in concert with a bone grip fixation tool 24” (Col. 8, lines 25-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin by directly pinning the apparatus 100 containing the analogous position tracking sensor directly to the tissue of interest via the mounting elements of Bhandari in order to achieve reproducible positioning of the apparatus relative to a hand-held set-up.
Regarding claim 51, Mauldin as modified by Bhandari further teaches wherein surfaces of the first mount are adapted to be aligned with anatomical axes on which the anatomical reference frame is based, wherein fixing of the scanning device to the first mount aligns the scanning device to the anatomical axis (as best understood this is simply inherent. For compact prosecution purposes the examiner notes that Bhandari’s depicted surfaces appear to meet this criteria when in use/when on the patient. E.g. see Bhandari’s Fig. 1 noting that the longest surface aligns with the longitudinal axis of the femur/tibia for the two depicted sensors. Likewise due to the regular rectangular shape thereof the other surfaces appear to likewise align with anatomical axis, e.g. the short axis is normal to (anteroposterior to) the femur/tibia, and the in plane axis is mediolateral to/across the femur/tibia etc. Likewise and more to the point, each and every depiction of the surfaces of the mount appear to be fully capable of aligning with many possible anatomical axes when in use and it is certainly the case that the mounts depicted in Bhandari’s Figs. 2 would be fully capable of aligning with many anatomical axes if so positioned on the patient).
As best understood by claim 14, the modification of Mauldin teaches the scanning apparatus of claim 1, wherein the processor is configured to determine the placement of the anatomical region relative to the anatomical reference frame from the determined placement of the scanning device relative to the anatomical reference frame and a known or measured placement of the scanning device relative to the anatomical region: First, since the sensor coupled to the position tracking circuit 106 of Mauldin senses “acceleration in one or more axes” to define a coordinate system analogous to the claimed reference frame (paragraphs [0049]-[0051]),  the position of the apparatus (containing the sensor) is necessarily determined by the position tracking circuit 106. Further, as previously conveyed by Bhandari, pinning the sensor 20 to the bone implicitly provides a known placement of the modified apparatus relative to the anatomical region. Additionally, Mauldin was previously shown to determine the placement of the anatomical region relative to the reference frame in paragraph [0049] (“the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120)”) and [0050] (“A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106”. Additionally the instant examiner notes that while the foregoing is correct, that the chain of dependency has been alternated and claim 1 has been heavily amended and therefore it may compact prosecution to note that the new rejection of claim 1 above provides many new and relevant teachings which covers how Mauldin teaches that the location of the model/anatomy is determined relative to the reference and covers determining the scanner location using the scanning (and/or movement) data relative to the anatomy and reference from a different perspective and is therefore incorporated herein by reference). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin as previously conveyed for claim 4 above and for the same reasons. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin as applied to parent claim 15, and further in view of Hladio et al. (WO 2017185170, of which US 2019/0142524A1 is relied on as a US equivalent).  
Regarding claim 17, Mauldin teaches the scanning apparatus of claim 15, but does not disclose wherein the surface of the bone is a distal surface of the femur.
Hladio is relied on instead for disclosing systems for generating 3D surface scans of patient anatomy for use during intra-operative surgical navigation by a localization system, which shares a technical field with the instant application. Specifically, Hladio teaches an embodiment in Fig. 11A (reproduced below) wherein “a system for 3D surface scanning and intra-operative localization is shown in the context of knee replacement surgery on a patient” ([0112]). Further, “[a] 3D surface scanning system comprising a camera 102 and a structured light projector 310 is shown. A method comprising user and computer implemented steps to enable intra-operative localization is described below: 1. A pre-operative image or model of the knee, comprising a model for a distal femur and/or an other model for a proximal tibia, is optionally loaded into the computing unit. 2. A patient's knee is prepared and exposed. 3. As shown in FIG. 11A, a first tracker 1102 is attached to a femur 1104 (only bones shown in the figure for clarity) as the patient is lying on an operating table 1106. 4. An assembly of a camera and a structured light projector, the camera being connected to a computing unit (not shown) is used to scan the distal femur of a knee. Reflections of the structured light off of the distal knee and scanning extrinsic parameter data using the first tracker are received by the camera” ([0112]). It noted that “[i]nertial sensor (e.g. accelerometers, gyroscopes) and possibly other sensors (such as magnetometers) can be incorporated into the 3D scanning system” ([0164]), thus describing an analogous system to the apparatus 100 of Mauldin.

    PNG
    media_image2.png
    224
    314
    media_image2.png
    Greyscale

Fig. 11A of Hladio. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin by selecting as the anatomical target location as in Hladio as a well-known target location for surgical planning in the field of arthroplasty.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin as applied to parent claim 20, and further in view of Lye (WO2014000053, of which US 2015/0199807 is relied on as a US equivalent).
Regarding claim 21, Mauldin teaches the scanning apparatus of claim 1, but does not disclose wherein the scanning device comprises a button or other actuation device that is connected to the processor and operated when the scanning device is at the registration position to cause the registration of the scanning device to the anatomical reference frame. While Mauldin was show above in claim 20 to indicate a registration position based on an “a priori information about a transducer's position such as in the case of a mechanically-scanned transducer” ([0051]), Lye is relied on to teach a button or other actuation device…to cause the registration of the scanning device to the reference frame. Lye discloses an electronic orientation monitor in the technical field of surgical navigation systems and devices for tracking or guiding surgical instruments with the instant application.
Specifically, Lye teaches that “sensing electronics are calibrated when in the electronic orientation monitor 1 has been placed in a reference orientation,” whereby “[o]nce in the reference orientation, the user presses the calibration button 2 and the monitor's processor causes the orientation sensing electronics to sense the reference orientation, which is stored in the monitor's random access memory” ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus 100 of Mauldin with the button of Lye and by incorporating into the processor the sensing electronics of Lye that are responsive to the calibration button to the provide accurate positioning information and to avoid distortion in the model of the anatomical region.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 09/12/2022, with respect to the objections and 112(b) rejections, except those further addressed below, have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 09/12/2022 with respect to the 102/103 rejections and with respect to select objections and 112(b) rejections have been fully considered but they are not persuasive as follows:
On page 8 the applicant opines that the objections to the drawings are overcome; however, the examiner notes that one previously iterated objection was not fully addressed and therefore the argument is not fully convincing. Likewise the examiner also notes that Fig. 4 shows that 401 is clearly depicted as the model and that 402 is clearly depicted as the virtual reference frame such that some of the amendments may have been in error. 
On page 9 the applicant opines that the amendment renders the claims definite; however, the examiner notes that many of the issues, at least in scope, still exists (e.g. in claim 1 which incorporated clearly indefinite matter which has been rejected in much the same way) and that new issues have been required due to the new claims such that the argument is not fully convincing. 
On page 9-12 the applicant addressed claim 1 and argues that Mauldin does not teach the claimed limitations, specifically the newly amended limitations, and limitations relating to the anatomical reference frame. First the examiner would rebut this by referring to the newly amended rejection of claim 1 which covers as much (e.g. see the rejection of the processing step, where the examiner has included information about the method of use, despite not reasonably being under examination, as well as the actual claimed processing) and is therefore incorporated herein to rebut the applicant’s arguments. Secondly the examiner would note that the claimed limitations at issue address the method of use of the invention (e.g. how the invention is positioned during use) and not the structures or the processing steps and therefore the claimed limitations also present further issues addressed above in the newly issued 112(b) rejections that preclude the applicant’s arguments from being convincing due to the claims being directed to an apparatus. As such and for both of the foregoing reasons the applicant’s argument is not convincing to the examiner.
On pages 12-13 the applicant opines that the additional references do not remedy the alleged deficiencies and therefore that all claims are patentable at least by virtue of dependency. In this instance the examiner would first point to the foregoing rebuttal to show clearly why this argument is not convincing in regards to claim 1. Secondly the examiner would also note that what the applicant appears to be arguing (e.g. arguendo that the processor should determine when the invention is in a registration position and when the invention is not in the registration position) appears to be taught rather explicitly by Lye for reasons that are clearly of record in the rejection of claim 21 and which are not debated by the applicant so it is unclear how/why the applicant has reached this conclusion even if they had full faith in their primary premise. Likewise the examiner notes that Bhandari and Hladio also appear to have particularly relevant teachings that can be applied if any when the applicant recites the limitations in question in a more narrowly drawn format (and also in an examinable format such as in method steps or in processing steps). As such and for each of the foregoing reasons the applicant’s argument is not convincing to the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793